Title: To John Adams from Charles William Frederic Dumas, 15 November 1789
From: Dumas, Charles William Frederic
To: Adams, John


				
					Monsieur
					La haie 15e. Nov. 1789
				
				Après avoir présenté à Votre Excellence, dan une précédente, l’expression de mes sentimens sur son élevation au Poste éminent qu’Elle occupe, permettez, Monsieur, qu’en les confirmant j’y ajoute aujourd’hui de nouvelles félicitations sur les dignes Coopérateurs au bien public, qu’Elle vient d’acquérir par la nomination aux Postes éminents de Secretaire d’Etat, Chef de Justice, & Trésorier genl., de personnages d’un mérite aussi grand, & universellement applaudis, que le sont Leurs Exces. MM. Th. Jefferson, Jn. Jay, & Al. Hamilton.—Mon coeur, comprimé par tout ce que je vois se passer autour de moi en Europe, se dilate à l’idée d’une Administration,  telle que le sera celle de la Confédération Américaine entre des mains si sages & si habiles. Vous ferez honte, Messieurs, &, s. p. à Dieu, la leçon la plus salutaire, à cette Europe; j’ose le prédire.—Dans ce moment, j’apprends que le Département de la Guerre est pareillement rempli par S.E. Mr. le Genl. Knox; & je differe de finir la présente, pour le mander à Mr. Luzac, a fin qu’il l’ajoute au reste que je lui ai déjà comuniqué.—Dieu le bénisse aussi avec touts les autres, le Législatif, l’exécutif, la judiciaire, le maritime, tout le peuple Américain, madame votre Epouse, … famille, & votre Excellence, de qui je suis avec le plus respectueux attachement, le très-humble, & très-obéissant servit.
				
					Cwf Dumas
				
				
			